UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6898


ANTHONY QUENTIN KELLY,

                    Petitioner - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; JOHN MCCARTHY, State Attorney;
ATTORNEY GENERAL OF MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cv-02065-RDB)


Submitted: November 29, 2018                                 Decided: December 7, 2018


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Quentin Kelly appeals from the district court’s orders dismissing his 28

U.S.C. § 2254 (2012) petition and denying his Fed. R. Civ. P. 59(e) motion. Parties to a

civil action are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal. Fed. R. App. P. 4(a)(1)(A). “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The district court entered its final judgment on the docket on April 26, 2018.

Kelly filed his notice of appeal, at the earliest, on July 11, 2018, after the 30-day appeal

period expired. See Fed. R. App. P. 4(c)(1). However, Kelly’s notice of appeal requested

information on his appeal, and his informal brief references an earlier-filed notice that is

not reflected on the docket sheet. Accordingly, we remand the case for the limited

purpose of allowing the district court to determine whether Kelly timely filed a notice of

appeal. The record, as supplemented, will then be returned to this court for further

consideration. We deny Kelly’s motion for release or bail pending appeal.

                                                                              REMANDED




                                             2